Citation Nr: 1541480	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hearing loss. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, hearing loss is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110 , 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that discussion of VA's duties to notify and assist is unnecessary in light of the favorable disposition of the claim for service connection for hearing loss.

Service Connection for Hearing Loss

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that a current hearing loss disability is related to acoustic trauma in service.  The Veteran noted he was exposed to noise from guns on various airplanes and jet engines.   

The Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385  (2015).  The Veteran's service occupation was airframe repairman.  The Veteran's noise exposure during service is acknowledged, as noise exposure is consistent with his service occupation.

The record includes service treatment records; however, some of the service records are fire-damaged, with only partial pages available.  The service treatment records do not show complaints or findings of hearing loss.  The audiometric findings in service are limited to the separation examination which showed a whispered voice test of 15/15. 

The Veteran had a VA examination in September 2011.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner stated that an opinion regarding the etiology of hearing loss could not be provided without resorting to speculation.    The examiner noted that, when the Veteran left the military, his hearing was 15/15 on a whispered voice test.  The examiner indicated that she could not answer due to a lack of objective data.  The examiner opined that tinnitus is at least as likely as not related to service, based upon the Veteran's report of stated onset. 

In an October 2011 addendum opinion, the examiner noted that the Veteran was previously seen, and tinnitus was noted to be absent. The examiner noted that, per a telephone conversation with the Veteran, he stated that tinnitus began during his military career, in approximately 1955.   The examiner confirmed the prior September 2011 opinion that the Veteran's tinnitus is at least as likely as not due to, or the result of, noise exposure in the military.  

The Board finds that the evidence is at least in equipoise, in light of the Veteran's noise exposure during service, the examiner's opinion noting that the etiology of hearing loss could not be resolved and the award of service connection for tinnitus based upon his in-service noise exposure.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is granted.  


ORDER


Service connection for hearing loss is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


